Citation Nr: 1004305	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  04-04 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back strain, 
secondary to arthralgias of the bilateral hips, knees, 
ankles, and pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and October 2002 rating 
decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In December 2005, the Veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
St. Petersburg.  A copy of the transcript is of record.

In January 2006 and February 2008, the Veteran's claim was 
remanded for further development.  The claim is again before 
the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2006, the Veteran's claim was remanded for a VA 
examination.  The Board remand included instructions for the 
VA examiner to consider private opinions of record, as well 
as the presence of the Veteran's talipes calcaneovalgus 
(flexible flat feet) and its effect on weight bearing, 
resulting in pressure on the posterior tibial tendon, and 
resulting stress on more proximal joints including the lower 
back.  The remand also directed the examiner to address 
whether any of the Veteran's service-connected disabilities 
caused or aggravated his low back disorder.

At a July 2006 examination, the physician provided a 
diagnosis of degenerative joint disease of the lumbar spine.  
In his report, he opined that the back disorder was not 
service connected but rather consistent with age.  He 
discounted the opinions offered by the podiatrists solely on 
the basis that they did not have the expertise to evaluate 
back disorders, and he did not discuss the details of any of 
their opinions regarding the Veteran's pes planus and his 
back.  Contrary to the instructions contained in the Board's 
remand, the VA examiner did not discuss the effect, if any, 
that the Veteran's other service-connected disabilities of 
arthralgias of the ankles, knees, and hips had on his low 
back disorder.  Particularly, the examiner did not provide 
an opinion as to whether it was at least as likely as not 
that the service-connected disabilities aggravated the 
Veteran's low back disorder.  Thus, the claim was again 
remanded in February 2008.

In the February 2008 remand, the Board instructed the RO to 
refer the case back to the examiner who conducted the July 
2006 examination.  The physician was to review the Veteran's 
claims folder and address the question of whether it is at 
least as likely as not that his low back disorder was caused 
or aggravated by his service-connected arthralgias of the 
bilateral hips, knees, and ankles.

In April 2009, the physician offered an addendum to address 
the issues on remand.  In doing so, he issued the exact, 
same opinion as before and simply changed the question he 
answered to "is [degenerative joint disease] Lumbar Spine 
due to [service-connected] foot, knee, hip, or ankle 
problems?"  The physician answered "no" and provided the 
exact rationale as before.  The physician again failed to 
discuss whether the Veteran's low back disorder was 
aggravated by his service-connected disorders.  A medical 
opinion is inadequate when it does not address all aspects 
of a claim when a medical examiner was directed to do so by 
the Board.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 
(2007).  

The Board also finds the physician's rationale to be 
inadequate.  The physician noted as his rationale that the 
Veteran's back disorder was very mild and "would be 
expected as normal progression of age."  He further noted 
that the Veteran's back pain had been denied three times 
already by VA and nothing had changed.  This is not adequate 
rationale.  The examiner did not specifically discuss the 
Veteran's medical evidence pertaining to his back disorder; 
instead, he opined that a mild back disorder would generally 
be expected as normal progression of age.  Also a notation 
that the Veteran's back claim had been denied three times 
already is irrelevant to a medical opinion. 

The United States Court of Appeals for Veterans Claims has 
held that the Board is obligated by law to ensure that the 
RO complies with its directives; and where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Consequently, a new 
examination and opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all updated VA 
and private medical records for the 
Veteran.  All attempts to obtain these 
records should be clearly documented in 
the Veteran's claims folder.

2.  Once the aforementioned development 
has been completed, the Veteran should be 
afforded an orthopedic examination with a 
different physician than his July 2006 
examiner.  The claims folder and a copy of 
this REMAND must be made available to the 
physician for review.  After a review of 
the record and an examination, the 
physician should provide an opinion 
addressing the following: 1) whether it is 
at least as likely as not (i.e., at least 
a 50/50 chance) that the Veteran's low 
back disability was caused by his service-
connected disabilities of flat feet, 
arthralgia of the bilateral ankles, 
arthralgia of the bilateral knees, and/or 
arthralgia of the bilateral hips; 2) 
whether it is at least as likely as not 
that the Veteran's low back disability has 
been aggravated beyond the natural scope 
of the disability by his service-connected 
disabilities of flat feet, arthralgia of 
the bilateral ankles, arthralgia of the 
bilateral knees, and/or arthralgia of the 
bilateral hips; and 3) whether the 
Veteran's service-connected disabilities 
of flat feet, arthralgia of the bilateral 
ankles, arthralgia of the bilateral knees, 
and/or arthralgia of the bilateral hips 
caused any additional disability resulting 
from the aggravation of the Veteran's low 
back disorder, if any.  If so, the 
examiner must determine what degree of 
impairment is attributable to aggravation 
of the low back disorder caused by the 
service-connected disabilities of flat 
feet, arthralgia of the bilateral ankles, 
arthralgia of the bilateral knees, and/or 
arthralgia of the bilateral hips.

The physician must directly address the 
opinions offered by the Veteran's private 
medical practioners, Peter J. Cuesta, 
D.P.M, Edgar Ramirez-Pagan, M.D., Robert 
M. Cropper, D.P.M., and Scott A. Handley, 
D.P.M.  In particular, the examiner must 
address opinions regarding the presence of 
talipes calcaneovalgus, its effect on 
weight bearing, any resulting pressure on 
the posterior tibial tendon, and any 
resulting stress on more proximal joints, 
particularly of the low back.

The physician must provide a full 
rationale for any opinion provided.  If 
the physician cannot provide any opinion 
without resort to speculation, he or she 
must so state, and explain why that 
opinion cannot be reached without 
resorting to speculation.  The examining 
physician should identify specific records 
in the claims file that support his or her 
positions, and explain why such findings 
support the opinions.  

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report of the physician.  If the requested 
opinions are not complete as to the 
questions stated above, the RO should seek 
corrective action.   38 C.F.R. § 4.2 
(2009).

4.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report for 
any ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for low back strain, secondary 
to arthralgias of the bilateral hips, 
knees, ankles, and pes planus.  If any 
claim is denied, a supplemental statement 
of the case must be issued, and the 
appellant offered an opportunity to 
respond.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


